Citation Nr: 1623237	
Decision Date: 06/10/16    Archive Date: 06/21/16

DOCKET NO.  11-29 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a compensable disability rating for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Patricia Veresink, Counsel




INTRODUCTION

The appellant is the surviving spouse of the Veteran, who had active duty service from July 1962 to June 1983.  The Veteran died in August 2014.  The appellant is continuing the Veteran's claim through substitution.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

Prior to promulgation of a decision in the appeal, the appellant withdrew her appeal regarding entitlement to a compensable disability rating for bilateral hearing loss.   


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the appellant as to the issue of entitlement to a compensable disability rating for bilateral hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.202, 20.204(b).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(c).  

In October 2011, the Veteran perfected an appeal as to the issue of entitlement to a compensable disability rating for bilateral hearing loss.  The Veteran passed away in August 2014.  The Veteran's wife was substituted as the appellant in the claim in February 2016.  In March 2016, the appellant submitted a statement indicating that she wished to withdraw the issue of entitlement to a compensable disability rating for bilateral hearing loss on appeal pending before the Department of Veterans Affairs and the Board of Veterans' Appeals.  As such, there remain no allegations of errors of fact or law for appellate consideration, the Board does not have jurisdiction to review the appeal, and the issue is dismissed.


ORDER

The appeal as to entitlement to a compensable disability rating for bilateral hearing loss is dismissed. 



____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


